 
 


Exhibit 10.2
Medicaid HMO Contract
 
AHCA CONTRACT NO. FA521
AMENDMENT NO. 10
 
THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE
ADMINISTRATION, hereinafter referred to as the "Agency" and HEALTHEASE OF
FLORIDA, INC., hereinafter referred to as the "Vendor", is hereby amended as
follows:
 
1. Standard Contract, Section II.A, Contract Amount, the first sentence is
hereby amended to now read:
 
To pay for contracted services according to the conditions of Attachment I in an
amount not to exceed $837,167,256.00 (an increase of $2,103,412.00), subject to
availability of funds.
 
2. Attachment I, Section 90.0, Payment and Authorized Enrollment Levels, Tables
2 and 3, are hereby deleted in their entirety and replaced with the following:
 
Capitation Rates
A. General Capitation Rates plus Transportation (Attachment VIII-A, Table 2):




Area 1 Counties: Escambia, Santa Rosa


County
Provider Number
Escambia
015019314
Santa Rosa
015019331



Area 4 Counties: Volusia
 
County
 
Provider Number
Volusia
015019335



Area 9 Counties: Martin, Palm Beach


County
Provider Number
Martin
015019324
Palm Beach
015019339



Area 10 Counties: Broward


County
Provider Number
 
Broward
 
015019337

 
AHCA Contract No. FA521, Amendment No. 10, Page 1 of 4
 




Medicaid HMO Contract
B. General Capitation Rates plus Mental Health Rates (Attachment VIII-A, Table
4):


Area 2 Counties: Madison, Wakulla, Calhonn, Liberty, Jefferson


County
Provider Number 
Jefferson
015019318
Madison
015019322
Wakulla
015019336
Calhoun
015019340
Liberty
015019342

 
C. General Capitation Rates plus Mental Health Rates and Transportation Rates
(Attachment VIII-A, Table 6):


Area 2 Counties: Gadsden, Leon


County
Provider Number
Gadsden
015019315
Leon
015019320



Area 3 Counties: Citrus, Lake, Marion, Putnam


 
County
 
Provider Number
Citrus
015019309
Lake
015019319
Marion
015019323
Putnam
015019329



Area 4 Counties: Duval


County
Provider Number
Duval
015019313



Area 5 Counties: Pasco, Pinellas
County
Provider Number
Pasco
015019302
Pinellas
015019303



Area 6 Counties: Manatee, Polk, Highlands, Hillsborough


 
County
 
Provider Number
Manatee
015019301
Polk
015019304
Highlands
015019317
Hillsborough
015019300

 
AHCA Contract No. FA521, Amendment No. 10, Page 2 of 4
 

 
Area 7 Counties: Brevard, Orange, Osceola, Seminole

Medicaid HMO Contract
County
Provider Number
Brevard
015019308
Orange
015019327
Osceola
015019328
Seminole
015019333

 
 
 
 
Area 8 Counties: Sarasota


 
County
 
Provider Number
Sarasota
015019332



 
Area 11 Counties: Dade


County
 
Provider Number
Dade  
 
015019338

 


 
Notwithstanding the payment amounts which may be computed with the above rate
table, the sum of total capitation payments under this contract shall not exceed
the total contract amount of $837,167,256.00 (an increase of $2,103,412.00),
expressed on page seven of this contract.
 
3. This Amendment shall have an effective date of January 1, 2006, or the date
on which both parties execute the Amendment, whichever is later.
 
All provisions in the Contract and any attachments thereto in conflict with this
amendment shall be and are hereby changed to conform with this amendment.
 
All provisions not in conflict with this Amendment are still in effect and are
to be performed at the level specified in the Contract.
 
        This Amendment, and all its attachments, are hereby made part of the
Contract.
 
This Amendment can not be executed unless all previous amendments to this
Contract have been fully executed
 
AHCA Contract No. FA521, Amendment No. 10, Page 3 of 4
 




Medicaid HMO Contract
 
IN WITNESS WHEREOF, the Parties have caused this 4 page Amendment (including all
attachments, if any) to be executed by their duly authorized officials.
 
 
 
 
HEALTHEASE OF FLORIDA, INC
 
STATE OF FLORIDA, AGENCY FOR
HEALTH CARE ADMINISTRATION
SIGNED
BY: /s/ Todd S. Farha
SIGNED
BY: /s/ Alan Levine
 
NAME: Todd S.Farha
 
NAME: Alan Levine 
 
TITLE: President & CEO
 
TITLE: Secretary 
 
DATE: 1/4/06
 
DATE: 1/4/06

 
 


 
THE REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY
 
 
 
 
 
 
 
 
 
 
 
AHCA Contract No. FA521, Amendment No. 10, Page 4 of 4